Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 11 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

In regards to claim 11, the applicant argues that 112 rejection of the claim is improper because the applicant’s specification explains the details of OSI protocols and its layers [see applicant’s arguments pg. 6 section 2, pg. 7 L. 17].
Based on the applicant’s explanation of what the claimed translation protocols are, the claim is no longer interpreted under 112(f) or 112 sixth paragraph. Also, the claimed translation protocols are no longer interpreted as physical devices, instead the claimed protocols have been interpreted as a set of rules used to translate protocols. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 11, the claim recites in line 9-10 “wherein when in the second mode, the first message is not forwarded to the central controller from the second smart meter”. The word “the” in front of the limitation(s) “second smart meter” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted lines 9-15 of the claim in the following way in order to advance prosecution:
“wherein when in the second mode, the first message is not forwarded to the central controller from [[the]] a second smart meter, and
a first translation protocol configured to convert the first message from the first native language to a neutral language; 
and 
the second facility including 
[[a]] the second smart meter configured to”

In regards to claim(s) 12-18, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 11.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, 8-9, 11, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US-9,000,945) in view of Moon et al. (US-9,332,583) and Lawrence et al. (US-6,393,341). 

In regards to claim 11, Sobotka teaches a system for communicating between a plurality of facilities in a utility distribution network, each of the plurality of facilities including a smart meter [fig. 1]. Furthermore, Sobotka teaches that the system comprises a first facility of the plurality of facilities, and that the first facility includes a first smart meter [fig. 1 element 116].  Sobotka further teaches that the system comprises a second facility including a second smart meter [fig. 1 element 116].
Sobotka teaches that the first smart meter is configured to operate in a first or a second mode based on quality of a communication channel wherein in the first mode, the first meter communicates with a central controller of the utility distribution network and in the second mode, the first meter communicates with the second smart meter [fig. 1 elements 118 (central station) and 116 (meter), col. 9 L. 28-35]. However, Sobotka does not teach that the first meter/node transmits a first message to the second smart meter/node wherein the first message is not forwarded by the second smart meter.
On the other hand, Moon teaches that nodes in a network can exchange data with each other [fig. 1, col. 3 L. 16-25]. This teaching means that a first node can transmit a first message to a second node. Furthermore, Moon teaches that in a first mode, the first node generates the first message and transmits the first message to a central controller that relays the message to the second node, and in a second mode, the first node generates the first message and transmits the first message to the second node, wherein in the second mode, the first message is not forwarded to the central controller from the second node [col. 4 L. 55-67]. Moon teaches that the second node is configured to receive the first message from at least one selected from a group comprising of the first node and the central controller [col. 4 L. 55-67]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Moon’s teachings of letting the nodes exchange data or information with each other in the system taught by Sobotka because it will permit the meters at different facilities to exchange data or status information with each other.
The combination of Sobotka and Moon does not teach that the first message is generated in a first native language of the first smart meter and that the system comprises a first translation protocol and a second translation protocol.
On the other hand, Lawrence teaches that smart meters each can have a different communication protocol that is not compatible with a protocol used by a receiver receiving a message from the smart meter, and that each smart meter comprises an interface (translation protocol) that translates messages from/to the smart meter’s protocol to/from a neutral language in order a receiver can receive messages from a smart meter that does not use the same native protocol [col. 3 L. 31-42, col. 4 L. 10-15, L. 43-45 and L. 54-59]. These teachings mean that the first smart meter is configured to generate the first message in a first native language of the first smart meter and that the first facility comprises a first translation protocol configured to convert the first message from the first native language to a neutral language. These teachings also means that the receiver of the first message, which in the case of the combination is the second smart meter at the second facility, receives the first message and comprises a second translation protocol configured to convert the first message from the neutral language to a second native language of the receiver.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lawrence’s teachings of having an interface in each meter that is able to translate messages from/to native language from/to a neutral language in the system taught by the combination because it will permit the system to function with any type of meter that uses any type of communication protocol.
The combination of Sobotka, Moon and Lawrence teaches that the second smart meter can receive the first message from the first smart meter or from the central controller [see Moon col. 4 L. 55-67]. The combination does not explicitly teach that the first message is received from at least one of the group consisting of the first smart meter and the central controller. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system so the second mart meter only receives messages from the first smart meter or from the central controller because it will permit the second smart meter to prevent communication with other external devices that may want to access the data without authorization.    

In regards to claim 1, the combination of Sobotka, Moon and Lawrence, as shown in claim 11 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 2, the combination of Sobotka, Moon and Lawrence, as applied in claim 1 above, further teaches that the first translation protocol is provided at the first meter (at the first facility) [see Lawrence col. 4 L. 11-14].  

In regards to claim 3, the combination of Sobotka, Moon and Lawrence, as applied in claim 1 above, further teaches that second translation protocol is provided at the second meter (the second facility) [see Lawrence col. 4 L. 11-14].

In regards to claim 6, the combination of Sobotka, Moon and Lawrence, as applied in claim 1 above, further teaches that the native languages used by the meters can any known protocol such as ANSI, ABB and IEC [see Lawrence col. 13 L. 21-30].
Even though the combination does not explicitly recite that the first and second native languages are selected from a group of languages consisting of ANSI C12, IEC-61850, DNP, SEP, DLMS/COSEM, a separate standard application-layer language, and a proprietary application-layer language, it is clear from the combination’s teachings that the meters can employ any known native language. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have used meters that employ the claimed native languages because it will permit the system to communicate with meters that use well-known standard protocols as native languages.
  
In regards to claim 8, the combination of Sobotka, Moon and Lawrence, as applied in claim 1 above, further teaches that messages at the meters are translated to/from their native language using a description of the meters that includes rules unique for each meter [see Lawrence col. 4 L. 25-35]. This teachings means that the first message is converted from the first native language to the neutral language using a first mapping between the first native language and the neutral language; and that the first message is converted from the neutral language to the second native language using a second mapping between the neutral language and the second native language.

In regards to claim 9, the combination of Sobotka, Moon and Lawrence, as applied in claim 1 above, further teaches that messages at the meters are translated to/from their native language using a description of the meters that includes rules unique for each meter [see Lawrence col. 4 L. 25-35]. This teachings means that the first mapping matches specific parameters of the neutral language to specific parameters of the first native language and that the second mapping matches specific parameters of the neutral language to specific parameters of the second native language.  

In regards to claim 14, the combination of Sobotka, Moon and Lawrence, as shown in the rejection of claim 6 above, teaches the claimed limitations.

In regards to claim 16, the combination of Sobotka, Moon and Lawrence, as shown in the rejection of claim 8 above, teaches the claimed limitations.

In regards to claim 17, the combination of Sobotka, Moon and Lawrence, as shown in the rejection of claim 9 above, teaches the claimed limitations.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US-9,000,945) in view of Moon et al. (US-9,332,583) and Lawrence et al. (US-6,393,341) as applied to claim(s) 1 and 11 above, and further in view of Zappetelle et al. (US-2012/0057592).

In regards to claim 4, the combination of Sobotka, Moon and Lawrence, as applied in claim 1 above, does not teach that the central controller is located at a substation of the utility distribution network.
On the other hand, Zappetelle teaches that the central controller can be located at a substation of the utility distribution network [fig. 1 element 104, par. 0018 L. 2-5, par. 0023 L. 1-7, par. 0033 L. 1-9].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Zappetelle’s teachings of placing the central controller at a substation in the method taught by the combination because it will permit to create a smaller and more manageable network with the meters that obtain the utility from the substation.

In regards to claim 12, the combination of Sobotka, Moon, Lawrence and Zappetelle, as shown in the rejection of claim 4 above, teaches the claimed limitations.

Claim(s) 5, 10, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US-9,000,945) in view of Moon et al. (US-9,332,583) and Lawrence et al. (US-6,393,341) as applied to claim(s) 1 and 11 above, and further in view of IEC (Application Integration at Electric Utilities-System Interfaces for Distribution Management-Part9: Interfaces for Meter Reading and Control).
In regards to claim 5, the combination of Sobotka, Moon and Lawrence, as applied in claim 1 above, does not teach that the neutral language is the IEC 61968-9:2013 schema standard.  
On the other hand, IEC teaches that IEC 61968-9:2013 is an open communications interconnection (OSI) protocol that can be used to communicate data from/to utility meters [pg. 14 section 1 L. 1-12, pg. 15 fig. 1].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use IEC’s teachings of using the claimed protocol in the method taught by the combination because IEC 61968-9:2013 provides an open protocol that supports many of the utility business functions related to meter reading and control.

In regards to claim 10, the combination of Sobotka, Moon and Lawrence, as applied in claim 1 above, does not teach that the neutral language is employed at an application layer of a protocol stack of an open communications interconnection protocol for the utility distribution network.  
On the other hand, IEC teaches that IEC 61968-9:2013 is an open communications interconnection (OSI) protocol that can be used to communicate data from/to utility meters [pg. 14 section 1 L. 1-12, pg. 15 fig. 1]. This teaching means that the language is employed at an application layer of a protocol stack of an open communications interconnection protocol for the utility distribution network.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use IEC’s teachings of using the claimed protocol in the method taught by the combination because IEC 61968-9:2013 provides an open protocol that supports many of the utility business functions related to meter reading and control.

In regards to claim 13, the combination of Sobotka, Moon, Lawrence and IEC, as shown in the rejection of claim 5 above, teaches the claimed limitations.

In regards to claim 18, the combination of Sobotka, Moon, Lawrence and IEC, as shown in the rejection of claim 10 above, teaches the claimed limitations.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US-9,000,945) in view of Moon et al. (US-9,332,583) and Lawrence et al. (US-6,393,341) as applied to claim(s) 1 and 11 above, and further in view of Price et al. (US-2016/0126734).

In regards to claim 7, the combination of Sobotka, Moon and Lawrence, as applied in claim 1 above, does not teach that the plurality of facilities constitute a micro-grid of the utility distribution network.  
On the other hand, Price teaches that the facilities can form a micro-grid of the utility distribution network [fig. 1 element 30 and 60, fig. 2, par. 0068 L. 5-10].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Price’s teachings of using the facilities to form micro-grids by the combination because micro-grids permit reliable distribution of energy to the facilities.

In regards to claim 15, the combination of Sobotka, Moon, Lawrence and Price, as shown in the rejection of claim 7 above, teaches the claimed limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685